--------------------------------------------------------------------------------

 
Exhibit 10.2



[oasyslogo.jpg]









To: Tracy Jackson


Date: April 17, 2006


Re: Employment with Oasys Mobile, Inc.


Hello Tracy:


I am pleased to offer you a full-time position as the Chief Financial Officer of
Oasys Mobile, Inc. (“Oasys Mobile” or the “Company”) in Raleigh, North Carolina.


Following are the details of the offer:



1.
Title:   Chief Financial Officer 




2.
Annual Salary:  $130,000

 

3.
Semimonthly Payment: $5,416.66




4.
Reports to:  Chief Executive Officer



5.
Stock Options: As a full-time regular employee, you qualify for this plan. The
number of options granted will be determined based upon your salary, position
held in the Company, or as otherwise stated in our option plan or as determined
by the Board of Directors. The plan is set each year by the Board of Directors.
Upon your employment, you will receive options to purchase 90,000 shares of
Oasys Mobile common stock (the “Option Grant”); this Option Grant shall vest
monthly in equal amounts over a three year period from the April 17, 2006 date
of grant. The exercise price for this Option Grant is $1.40 per share (the
closing price of Oasys Mobile common stock on April 17, 2006). The shares
issuable upon exercise of this Option Grant will be subject to any agreement in
effect between you and Oasys Mobile at the time of exercise. This Option Grant
is not valid until approved by the Board of Directors.



6.
Location of Employment: Your place of employment will be at 434 Fayetteville
Street, Suite 600, Raleigh, NC 27601.



7.
Non-Competition, Confidentiality and Assignment of Invention Provisions: You
will be required to execute a Non-Competition and Confidentiality Agreement,
which is required for all employees of Oasys Mobile having significant duties.



8.
Benefits: You will be entitled to the other benefits generally available to
full-time employees of the Company from time to time. Currently, these benefits
include:




 
a)
Vacation Policy: You will be entitled to four weeks (or 20 calendar days) of
vacation time annually. Your vacation is accrued throughout the calendar year
but is available to you upon your date of hire (pro-rated for the remainder of
the first calendar year of your employment) and the start of each calendar year
following.



 




[footer.jpg]
Oasys Mobile, Inc  Page 1 of  2


--------------------------------------------------------------------------------


 

 
b)
Health & Dental Insurance: The Company shall pay 50% of your premiums for health
insurance and dental insurance for you and your family (qualified dependents).
Our current insurance plan is with United Health Care for both medical and
dental coverage. Our health plans are administered by Administaff.

     

 
c)
401(k) Retirement Plan: You are eligible to contribute to the Oasys Mobile
401(k) plan. You may defer from 1% - 15% of your salary, within IRS maximum
guidelines. Oasys Mobile does not provide matching contributions at this time.




 
d)
Performance Bonus Program: You will be eligible to receive up to 50% of your
annual salary based on specified Company and individual performance goals
jointly defined by you and your supervisor. The bonus will be paid after receipt
of the audited fiscal year-end financial statements of Oasys Mobile certified by
its outside auditors and the confirmation of the achievement of the performance
goals set. Bonus plans and payout are subject to Board approval and may consist
of cash, options or a combination of both. Your bonus for the first fiscal year
of your employment will be prorated based on your months of service.




 
e)
Severance Upon Change of Control: Upon a Change of Control of Oasys Mobile, (1)
you will receive six (6) months severance of salary and benefits and (2) any and
all stock options granted to you and unvested at the time of such Change of
Control shall accelerate and be completely vested and exercisable by you,
subject to the rules and regulations of the Securities and Exchange Commission.
For purposes of this Agreement, a “Change of Control” occurs when (1) there is a
sale or acquisition of a majority of the assets of Oasys Mobile and (2) you are
not retained as the Chief Financial Officer of the combined or resulting entity
within six (6) months after the closing of such transaction creating the Change
of Control.



9.
This Agreement is made with the understanding that it does not constitute a
guarantee of employment and is an offer for at-will employment. Conditions of
employment are subject to change. Details regarding benefits coverage are
available in the plan documents from our Human Resources Department.



10.
Start Date: Your start date is set for April 17, 2006. Please execute and return
this Agreement to me; via fax is acceptable at 919-807-5604.





Sincerely,


/s/ Gary E. Ban

Gary E. Ban
Chief Executive Officer


ACCEPTED AND AGREED:




  /s/ Tracy T. Jackson
Tracy T. Jackson
Date: April 17, 2006


 

[footer.jpg]
 
Oasys Mobile, Inc. Page 2 of 2